              Case 2:21-cv-00200-TSZ Document 12 Filed 04/21/21 Page 1 of 2




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
          CORLISS CONDOMINIUM
          OWNERS ASSOCIATION,
 7
                                Plaintiff,
 8
                                                         C21-200 TSZ
               v.
 9
                                                         MINUTE ORDER
          NATIONAL SURETY
10        CORPORATION, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     The Court finds this case is appropriate for mediation under Local Civil
14
     Rule 39.1(c). The parties are directed to conduct mediation upon completion of
     discovery as hereinafter provided.
15
          It is ORDERED that the parties exchange written demands for settlement and that
16 counsel meet and discuss settlement pursuant to Local Civil Rule 39.1(c)(2) no later than
   March 11, 2022.
17
          It is ORDERED that the mediator be selected by the cutoff date for completion of
18 discovery. The parties are advised that the Court’s home page at
   www.wawd.uscourts.gov contains a roster of approved mediators and their profiles. This
19 information is also available for viewing in Seattle and Tacoma at the intake counter of
   the Clerk’s Office. Counsel are directed to file with the Court the name of the mediator
20 as soon as one is selected. The mediation will be conducted at such time or times as set
   by the mediator. Mediation shall be completed no later than April 8, 2022, and a letter of
21 compliance shall be filed with the Court no later than April 15, 2022. The parties are
   strongly encouraged to mediate prior to completion of discovery.
22

23

     MINUTE ORDER - 1
              Case 2:21-cv-00200-TSZ Document 12 Filed 04/21/21 Page 2 of 2




 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 21st day of April, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
